DETAILED ACTION
This Office action is in reply to correspondence filed 2 November 2022 in regard to application no. 17/193,957.  Claims 1-25 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 2 November 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 5-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each claim includes optimizing some quantity or value.  Claim 6, for instance, includes each stage of the multiple stages of a machine learning model “being optimized based on a required computing capability and a maximum allowable processing time” to “minimize overall computing resources and processing time”.  Nowhere in the originally-filed application does it explain by what process, that is, by what algorithm or steps, any process is optimized.
Optimization is, in general, an unsolved problem.  While there are specific techniques that are known to work in specific, limited situations to optimize certain types of quantities, there is no general technique for optimizing, and certainly no general technique for minimizing computing resources and processing time.  Even if there is one, the applicant nowhere discloses it sufficiently to convey to one of ordinary skill in the art that he was in possession of it at the time of filing.
In a textbook used in graduate mathematics courses on the subject, Nesterov (Lectures on Convex Optimization, 2nd Ed., Springer, 2018) cautions his readers in the preface of his book: “the main fact, which should be known to any person dealing with optimization models, is that in general, optimization problems are unsolvable.” [pg. xiii; Emphasis in the original]
See MPEP § 2161.01(I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” [Emphasis in the original]
What has been provided is wholly insufficient to convey to one of ordinary skill in the relevant art that the inventor was in possession of any means for optimizing computer resources or processing time at the time of filing.

Response to Arguments
The Examiner agrees with the applicant that claim 6 is now a linking claim; if claim 6 should be found allowable in the future, claims 1 and 4 will be rejoined (but with no guarantee those claims will themselves be found allowable).

Conclusion
The Examiner has not made a rejection of the examined claims under 35 U.S.C. § 101.  Though the claims recite abstraction, e.g. providing an inspection report which is a fundamental business practice and something that can be done mentally with pen and paper, the lengthy machine-learning recitations are sufficiently specific so as to go beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such, the claims are not directed to an abstract idea.
In regard to the state of the art just prior to the filing of the claimed invention and the lack of any rejection under § 102 or 103, Marra et al. (U.S. Publication No. 2017/0206648) disclose a structural inspection system using a drone. [title] It can “generate a report for inspection and construction estimation”. [abstract] It uses an edited vector model to “reduce processing time”. [0096]
Schuster (U.S. Patent No. 10,325,485) discloses a system to detect workplace safety conditions. [title] It uses a “predictive method of detecting possible hazardous interactions between humans and machines or other hazardous entities” using “sensor data”. [abstract] It uses a “classification scheme” to characterize types of hazards. [Col. 25, line 4]
Buesser et al. (U.S. Publication No. 2020/0167695) disclose an intelligent directing system in an IoT environment. [title] It can improve knowledge “with each iteration” of a “machine learning process”. [0028] It can “compare the predicted objects with a predefined list of object types classified as potentially hazardous”. [0103] But none of these, alone or combined, teach or suggest every limitation of, e.g. claim 6 of the present claims, and in particular the precise process of machine learning employed, in combination with the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694